Citation Nr: 1135958	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), with an inability to focus (including consideration of whether new and material evidence has been submitted to reopen a claim of service connection for PTSD).  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to service connection for a dental disorder affecting teeth other than teeth 8 and 9, for treatment purposes only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and it became final.

2.  Evidence received since the final November 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  The preponderance of the most competent, credible, and probative evidence of record does not reflect that the Veteran currently has an acquired psychiatric disorder, including PTSD, that was incurred during military service, has persisted since military service, or is otherwise related to his period of active military service.  

4.  The Veteran currently has a service-connected noncompensable dental disorder involving teeth 8 and 9, which was incurred as a result of in-service trauma.  

5.  The evidence reflects that treatment for teeth other than 8 and 9 is reasonably necessary for the correction of the Veteran's service-connected noncompensable dental condition.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final; new and material evidence to reopen the claim of entitlement to service connection for PTSD has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  An acquired psychiatric disorder, to include PTSD and depression manifested by an inability to focus, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306(a), 3.307, 3.309 (2010).  

3.  The Veteran is entitled to receive any VA dental treatment reasonably necessary to correct his service-connected noncompensable dental condition involving teeth 8 and 9.  38 U.S.C.A. § 1110, 1712; 38 C.F.R. § 3.381, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated November 2002, the RO denied entitlement to service connection for PTSD on the basis that the Veteran did not provide sufficient information about any in-service stressor to which a diagnosis of PTSD could be related.  The Veteran did not appeal the RO's November 2002 determination and, thus, it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

In April 2005, the Veteran submitted an informal claim seeking service connection for depression and inability to focus and he also indicated that he did not respond to the previous denial for benefits due to his depression and inability.  As such, the RO construed his April 2005 statement as a new claim of service connection for depression and inability to focus, as well as a claim to reopen the previously denied claim of service connection for PTSD.  

In support of his claim for PTSD, the Veteran has asserted that he believes his current diagnosis is related to an assault that occurred during service.  Specifically, the Veteran has reported that he was assaulted by other soldiers while serving aboard the USS Kitty Hawk, which resulted in severe dental and head trauma.  The Veteran has asserted that a dispute arose between some of his friends and a group of other soldiers and that, when he came to the defense of one of his friends who was being assaulted, he, too, was assaulted by several people.  

At the time of the last final decision, there was no competent evidence of in-service stressor.  Since the November 2002 rating decision, the Veteran has provided competent lay evidence of an in-service stressor, and, in determining whether new and material evidence has been submitted to reopen a claim for service connection, the credibility of all evidence is presumed.  Therefore, the Board finds that such evidence is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for PTSD may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  In this context, the Board notes that the issue of service connection for PTSD will be combined with the issue of service connection for depression and inability to focus, as reflected on the title page of this decision, as all issues pertain to whether an acquired psychiatric disorder was incurred during active military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  Therefore, the PTSD claim will be discussed separately from the other psychiatric diagnoses of record.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2010).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of the claimed in-service stressors.  Under such circumstances, the Veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395.

The regulations related to claims for PTSD were recently amended.  They now state:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2010).

As noted, the Veteran has asserted that he believes he currently suffers from PTSD, depression, and inability to focus due to a personal assault he experienced during service.  The Veteran reported that he was assaulted by other soldiers after coming to the defense of one of his friends, which resulted in severe dental and head trauma.  He has also asserted that, due to the altercation, he lost two front teeth and incurred severe trauma to his head, as his head was hit on the concrete several times.  The Veteran reported receiving treatment for the dental trauma incurred but that he did not receive any treatment for the head trauma.  

At the outset, the Board notes that the Veteran's reported stressors do not involve any fear of hostile military or terrorist activity.  As a result, the recently amended regulations related to PTSD claims do not apply to this case and will not be discussed herein.  

With respect to the Veteran's reported stressor, the Board also notes that there is no indication or allegation that the Veteran was involved in combat with the enemy during service; nor does his reported stressor relate to any such combat.  Therefore, there must be independent, corroborating evidence which supports his report of the in-service stressful event.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court emphasized that statements contained in prior decisions indicating that "something more than medical nexus evidence is required to fulfill the requirement for 'credible supporting evidence'", of a claimed stressor and that "[a]n opinion by a mental health professional based on a post service examination of the veteran cannot be used to establish the occurrence of the stressor," were made in the context of discussing PTSD diagnoses other than those arising from personal assault.  Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to personal assault cases, the Court pointed out that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Id. (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also held that these provisions of M21-1, which provide special evidentiary procedures for PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) (redesignated Part VI, paragraph 11.38b(2)), provides that "[i]f the military record contains no documentation that a personal assault occurred, alternative evidence might still establish an in-service stressful incident.  Behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  Examples of behavior changes that might indicate a stressor are (but not limited to): visits to a medical or counseling clinic or dispensary without specific diagnosis or specific ailment; changes in performance and performance evaluations; increased disregard for military or civilian authority; increased interest in tests for Human Immunodeficiency Virus (HIV) or sexually transmitted diseases; and breakup of a primary relationship.  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared to require that the existence of the in-service stressor be shown by a preponderance of evidence.  Any such requirement would be inconsistent with the so-called equipoise doctrine where the benefit of the doubt is given to the claimant unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has submitted two lay statements that provide a summary of events that are consistent with the Veteran's current report of the in-service assault.  In January 2006, D.E. submitted a statement indicating that, on one particular day, he was told that the Veteran was in a fight the previous day with Marines aboard the ship and was beaten up badly, although he was later told that the individuals with whom the Veteran fought were solders from the V-1 division of their own ship.  D.E. stated that he saw the Veteran the next day and observed him with a swollen face and lips, eyes nearly shut, teeth missing, with bumps and bruises.  Similarly, in June 2006, D.B. submitted a statement indicating that he was with the Veteran on one particular day when they encountered a large group from the V-1 division who were verbally abusive and threatening.  He stated that the Veteran tried to defend one person, which resulted in him being knocked to the ground and beaten in the face.  D.B. stated that the Veteran lost two front teeth and had severe contusions on his face.  He also stated that they reported that the incident happened in a football game, as opposed to a fight, because they were concerned about disciplinary action.  

The Veteran also testified that he was not involved in any other assault during service.  

Review of the reveals that in January 1976, the Veteran filed a claim seeking treatment for the loss of two front teeth during service.  In support of his claim, the Veteran asserted that he lost his teeth while participating in a Navy recreational activity in Subic Bay.  The Veteran also submitted a lay statement from D.E. (the same individual who submitted a statement in support of the current claim) dated in August 1976, which stated that the Veteran lost his teeth during a rough football game after being tackled by 90 percent of players on both teams.  He stated that, when the Veteran got up, his face was bloody and his two front teeth were broken off.  He further stated that the Veteran was treated on USS Kitty Hawk where he received temporary teeth, which were eventually replaced with a permanent set.  

Based upon the Veteran's statements and the lay statement submitted by D.E., the RO granted service connection (for treatment purposes only) for the loss of teeth 8 and 9 due to trauma incurred during service.  

In evaluating the current claim, the Board notes that the statements recently submitted by the Veteran and D.E. are totally inconsistent with the statements that were previously submitted in support of the 1979 claim, providing evidence against the current claims before the Board.  The Veteran has since stated that he originally reported that his injuries were incurred during a football game due to concern about disciplinary measures for being involved in an altercation.  In this regard, the statement submitted by D.B. in June 2006 is consistent with the Veteran's report, as he also stated that they reported that the Veteran's injuries were due to a football game because they were concerned about receiving discipline.  

The Board has considered the explanation for the inconsistent reports regarding how the Veteran's injuries were incurred; however, the inconsistency of the statements submitted in 1976 and in support of the current claim raises significant doubt as to the credibility of the Veteran and D.E.  However, because the Veteran has submitted an additional statement from D.B. (who has not submitted a previous, inconsistent statement) which states that the Veteran's injuries were incurred as a result of personal assault during service, the Board finds that the Veteran has submitted competent, somewhat credible, independent corroborating evidence of the in-service personal assault.  

Nevertheless, the Board finds that the evidence of record does not show that the Veteran has a diagnosis of an acquired psychiatric disorder, including PTSD or depression manifested by an inability to focus, that is related to the reported in-service assault or any other event in service.  

Review of the record reveals that the Veteran has been variously diagnosed with PTSD and depression, as well as dysthymia and anxiety.  See VA outpatient treatment records dated 1999 to 2011.  However, all of the post-service evidence reflects that these diagnoses are related to post-service events and are situational in nature, as the evidence shows that the Veteran's complaints of depression are related to his being laid off, family problems, and the Veteran's mother dying.  In fact, an April 2005 treatment record reflects that the Veteran reported that his depression began 12 years prior when he was unjustly laid off and that his depression had become worse with his mother's recent death.  The Veteran also reported that his current stressors included his daughter's drug abuse.  

In evaluating this claim, the Board finds significantly probative that the treatment records, which document the Veteran's report of the onset of his current psychiatric disabilities, do not contain any mention or suggestion that the Veteran's current psychiatric disorders are related to his military service, to include the reported assault therein.  In this regard, the Board notes that the diagnosis of PTSD in the record is not considered a competent diagnosis, as it is not based upon an in-service stressor and, thus, was not rendered in accordance with the DSM-IV, a required.  See VA treatment records dated February 1999 to July 2000 and April 2005.  

In sum, the Board finds that the medical evidence of record preponderates significantly against the Veteran's claim, as there is no evidence that he currently has an acquired psychiatric disorder that is related to his military service.  

In making this determination, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds that a VA examination or opinion is not warranted in this case.  In this regard, while there is evidence of an in-service event, i.e., the reported assault, and evidence of a current diagnosis, there is no lay or medical evidence of record that indicates that the Veteran's current disabilities may be associated with his military service and significant medial evidence against this claim.  The Veteran has not provided any competent or credible lay evidence of continuity of symptoms following service.  As noted above, the Veteran reported that his depression began no earlier than 1993, almost 20 years after service.  See April 2005 VA outpatient treatment record.  While the Veteran has reported that he feared for his life during the in-service assault, he has not reported that, following the assault, he experienced depression or any other symptoms reasonably associated with an acquired psychiatric disorder during service, or that these symptoms continued after service until the present time.  

In addition to the lack of lay evidence of continuity, there is no medical evidence of continuity, as the first medical evidence of a psychiatric disorder is in February 1999 when the Veteran was diagnosed with PTSD and depression.  The February 1999 treatment record does not indicate when these diagnoses were initially rendered or on what basis; however, the Board finds probative that none of the post-service medical evidence of record contains any indication or report from the Veteran that his symptoms have been long-standing or existed since his discharge from active service.  Instead, the preponderance of the medical evidence in this case shows that the Veteran's current psychiatric disabilities began many years after service and are related to post-service events.  The medical evidence of record is considered the most competent, credible, and probative evidence regarding the etiology of the Veteran's current psychiatric disabilities, as it was created contemporaneously with treatment the Veteran received for his current disabilities and documents the events to which the Veteran's current disabilities are related, outweighing the lay statements submitted in this case.   

With regard to the claim of PTSD, the post-service medical records provide particularly negative evidence against this claim, indicating a series of post-service stressors that are the cause of the Veteran's current problems.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder, including PTSD and depression manifested by an inability to focus.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of Head Trauma

The Veteran is seeking service connection for residuals of head trauma.  He has asserted that, due to the head trauma he incurred during service during the assault that occurred in approximately 1966 or 1967, he may currently have a residual disability or symptoms that are related thereto.  In this regard, while the Veteran testified that he has not been diagnosed with residuals of head trauma, his symptoms of dizziness and balance problems may be related to his in-service injury.  

Review of the record reveals that, since approximately 2001, the Veteran has variously complained of and sought treatment for dizziness, blurred vision, episodic vertigo, and lightheadedness.  See VA treatment records dated from 2001 to 2011.  

The Veteran is competent to report the events that occurred during service and the symptoms and disabilities he experienced therein.  Therefore, his report of the in-service assault and resulting head trauma is considered competent.  However, the credibility of the Veteran's report is lessened for the following reasons.  First, as noted above, the Veteran has provided inconsistent statements regarding the circumstances surrounding the reported in-service assault, which raises significant doubt as to whether the Veteran's credibility as a whole and whether he actually incurred head trauma during service, as his first report of the in-service trauma did not involve any assertion of head trauma.  See July 1976 statement from the Veteran and August 1976 statement from D.E.  In addition, the service treatment records (STRs) do not contain any corroborating evidence to report his report of incurring head trauma during service.  Indeed, while the STRs reflect that the Veteran received dental treatment for injuries that he reported were incurred as a result of trauma, there is no assertion or indication that the Veteran also received head trauma as a result of the in-service assault.  In fact, the Board finds probative that the Veteran did not lodge any complaints regarding any head injuries incurred during service at his November 1967 separation examination.  The Board also finds probative that more than 30 years passed between the time the Veteran was discharged from service and when he first asserted that he suffered from residuals of head trauma incurred during service. 

This gap of many years in the record militates against a finding that the Veteran suffered from chronic residuals related to a head injury in service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

As to continuity of symptomatology, the Board also notes that the Veteran has not asserted that he continued to suffer from any symptoms or disability following service that he believes is due to the reported in-service assault.  Nor does the evidentiary record contain any medical evidence that shows or supports a finding of continuity of symptomatology following service, as the first medical evidence of symptoms or treatment is in 2001, more than 30 years after service.  

In this context, while the medical evidence shows the Veteran has received treatment for dizziness, blurred vision, vertigo, and lightheadedness, the evidence does not reflect that the Veteran reported that his symptoms have persisted since service.  In August 2001, the Veteran reported that his dizziness and blurred vision have occurred intermittently for years and he also reported that he has experienced vertigo and lightheadedness for the past 20 years.  This evidence does not establish (or raise a reasonable doubt) that the Veteran's symptoms have persisted since service and, at best, show that he has experienced these symptoms since the 1980s, which is still more than 10 years after his period of active service.  

In addition to the foregoing, the Board also finds probative that none of the Veteran's treating physician have indicated that the Veteran's symptoms and disabilities were incurred as a result of any head trauma, including as due to the reported in-service assault, or are otherwise related to his military service.  See VA outpatient treatment records dated from 1999 to 2011.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination and opinion are not needed as there is no indication that the Veteran's current symptoms and disabilities may be related to his military service.  As noted, there is no credible lay evidence of continuity of symptoms or disabilities that can be reasonably associated with military service and there is no medical evidence showing or suggesting that the Veteran currently has any residual symptoms or disabilities that may be related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for residuals of a head injury.  The STRs do not contain any complaint or treatment for a head injury or any symptoms or disabilities incurred as a result of a head injury.  There is no competent or credible lay or medical evidence of continued symptoms or disabilities that can be reasonably associated with the Veteran's service, to include a reported head injury therein.  There is also no post-service medical evidence that shows the Veteran currently suffers from any residual symptoms or disabilities that can be or have been attributed to his military service, to include as a result of any head trauma incurred therein.  Accordingly, the Board finds the preponderance of the evidence does not support the grant of service connection and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Dental Disorder

As reflected on the title page of the decision. The Veteran is seeking service connection for a dental disorder affecting teeth other than teeth 8 and 9.  At the June 2011 video conference hearing, the Veteran testified and explained that he was previously granted service connection for teeth 8 and 9 due to trauma incurred during service, for which he received treatment.  The Veteran testified that VA previously gave him three or four bridges for teeth 8 and 9, without problem, which involved anchoring the bridges to his other teeth.  However, the Veteran has reported that he has, now, been told that he cannot receive any further treatment, i.e. bridges or treatment for old bridges, for teeth 8 and 9 because such treatment would require work on his other teeth in order to attach or connect a bridge to teeth 8 and 9.  The Veteran has asserted that there was nothing wrong with the "anchoring" teeth prior to the treatment he received previously.  

Review of the record reveals that the Veteran was, indeed, granted service connection (for treatment purposes) for teeth 8 and 9 in October 1976, based on evidence that the dental condition affecting those teeth was incurred due to trauma (the nature of the trauma which Veteran indicates he lied about in 1976) in service.  See October 1976 rating decision.  

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorder.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 4.150, 17.161.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Otherwise, the regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Service connection for any of these disabilities is a "service-connected noncompensable dental condition or disability."  See 38 C.F.R. § 3.381.  

While the rating decision does not specifically indicate under what statutory regulation service connection was granted, the rating decision reflects that the basis of the rating was for outpatient treatment only.  See October 1976 rating decision.  Thus, the Board finds that teeth 8 and 9 are service-connected noncompensable dental conditions.  Given this finding, the Board also finds that treatment for the "anchoring" teeth around teeth 8 and 9 is warranted.  

In making this determination, the Board notes that the regulations provide that veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  In this case, it appears that treatment of anchoring teeth surrounding teeth 8 and 9 is reasonably necessary for correction of the Veteran's service-connected noncompensable condition affecting teeth 8 and 9, as such treatment was previously provided.  The evidence also shows that the service-connected noncompensable dental condition involving teeth 8 and 9 was incurred due to service trauma and the regulations provide that "any" treatment reasonably necessary to the correction of that condition may be authorized.  The regulations do not indicate that there is any restriction on the number of repeat episodes of treatment.  

Accordingly, the Board finds that treatment to teeth other that teeth 8 and 9 is warranted, as it is reasonably necessary to treat the Veteran's service-connected noncompensable dental disorder which was incurred due to service trauma.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In evaluating the Veteran's PTSD claim, the Board notes that, because the Veteran's reported stressor involved personal assault, VA is required to advise him as to the additional sources of evidence that may be used to corroborate his account of the stressor event.  See 38 C.F.R. § 3.304(f)(3), VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d).  It does not appear that the Veteran was advised of the additional evidentiary sources that could support his PTSD claim; however, the Veteran provided lay statements in support of his claim, which were accepted as independent, corroborating evidence in support of his account of the in-service assault.  Therefore, there has been no prejudice to the Veteran in this claim, as he submitted the required evidence.  

The Board also notes that the Veteran has not been informed of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  However, because one of the Veteran's claims has been granted and the other service connection issues have been denied, such issues are moot and there is no prejudice to the Veteran by this notice defect.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records dated from 1999 to 2011.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression manifested by an inability to focus, is denied.  

Entitlement to service connection for residuals of head trauma is denied.  

Entitlement to dental treatment for teeth other than teeth 8 and 9 is granted. 

 
____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


